Case 1:19-cr-00850-JSR Document 147-8 Filed 02/17/21 Page 1 of 5




                EXHIBIT 8
        Case 1:19-cr-00850-JSR Document 147-8 Filed 02/17/21 Page 2 of 5




February 16, 2021



William C. Taylor




Dear Mr. Taylor:

We’re thrilled of your continued interest in our program, and we’d be very grateful for your con-
tinuing support of time and energy.

To confirm, we’re an IRS approved 501c3 with the following identification number:

   »   Straight-A Guide Foundation
   »   IRS Number: XX-XXXXXXX

Since 2009, our nonprofit has worked to build safer communities. We create programs to teach
and inspire people in prison, at-risk youth, and we open employment opportunities for former-
ly incarcerated people. Your background as a job creator would be enormously valuable to our
mission.

Administrators in jails and prisons have tasked us with creating new coursework specifically for
people in jails and prisons. Those people will have a particularly difficult time finding employ-
ment in this COVID environment. Our entire society would benefit from the guidance you could
offer in job training, and we’re grateful for your offer to volunteer in both writing and creating
this coursework that we can distribute to jails and prisons across America.

In addition to creating new digital coursework, we need assistance with:

   »   Strategy review & tactical project implementations
   »   Identify & implement projects central to increasing the Foundation’s reach to people in
       need
   »   Reformatting of educational videos
   »   Compressing of educational videos
   »   Publishing educational video into new platform for use in jails and prisons

The daily tasks and time requirements follow:




       26970 Aliso Viejo Parkeway, Suite 150 / Aliso Viejo, CA 92656
        Case 1:19-cr-00850-JSR Document 147-8 Filed 02/17/21 Page 3 of 5

                                                                                          Page 2

Task Description                                                      Time
1.   Review overall strategy and goals of Straight A Guide            Estimate
     Foundation, make recommendations on projects & tactical          30-50 hours
     implementations to improve the reach of the program and
     make available to more persons in need. Develop extended
     metrics that measure those goals.
2    Create new curriculum, in 50-hour format, that will assist      Variable.
     participants in understanding how to prepare for job search     Estimate
     in high-unemployment environment.                               200 hours
                                                                     per 50-hour
                                                                     course we
                                                                     create.
3.      Identify and implement specific operational projects such as Variable.
        developing best practices with filming and content creation, Estimate
        developing a stronger online presence and other significant 10-50 hours
        projects. (Examples of further projects appear below.)       per project.
4.      Locate video from Prison Professors public YouTube chan- Average
        nel. Download video onto a hard drive. Depending upon        about 30
        length of video, computer memory, Internet speed, this task minutes.
        takes between 20 to 40 minutes.
5.      Reformat the downloaded video to accommodate the prison Average
        system’s requirements of the following aspect ratio: 1280 x about 30
        720                                                          minutes.
6.      Transfer the video into an open-source video compression     Average
        system. Compress the videos for the purpose of loading       about 30
        the smaller-sized video into a system for distribution into  minutes
        the prison platform, in accordance with standards attached:
        https://handbrake.fr/

7.      Load the resized and compressed video into the Edovo sys-     Average
        tem, along with the course material.                          about 30
                                                                      minutes.

Based on the above specific tasks, you can expect various projects to be assigned with an expect-
ed average of approximately 25-30 hours each, although the course-creation projects would be
much more demanding and we will appreciate all of the leadership and contribution you’re able
to offer. Also, each video project will require about two hours each to complete. We have more
than 900 videos on our YouTube channel. We will appreciate your help in preparing these videos
so that people in jail and prison can access them in their educational courses.

We would be grateful if you could load two to three videos per day, depending upon your avail-
ability and workload on the various projects assigned to you.




      26970 Aliso Viejo Parkeway, Suite 150 / Aliso Viejo, CA 92656
        Case 1:19-cr-00850-JSR Document 147-8 Filed 02/17/21 Page 4 of 5

                                                                                           Page 3

During the COVID era, people in prison are more in need than ever of the self-directed digital
content we provide. You would be able to complete this project from the safety of your home
while you serve time on home confinement. If you’re able to accept this assignment, please antic-
ipate the following work schedule:

   1. I would call you on Monday to provide a list of the projects and videos we need to
      compress and load into the video system that people in jail and prison would be able to
      access.
   2. We would speak again on Friday and you could provide me with updates on all the proj-
      ects you are working on, with progress towards milestones and deliverables, as well as
      the number of videos you successfully downloaded and compressed.
   3. I would update the hours to track the time you’ve volunteered for this worthwhile project.

Our understanding is that you may be able to assist our efforts to grow the development and dis-
tribution of our Straight-A Guide reentry system, which we distribute through Prison Professors.
It’s our understanding that a federal probation officer may want to have some type of account-
ability log to measure your contributions.

Please let your federal probation officer know that I will work with you in tracking the hours you
log and the contributions you make. We will use a Google Drive spreadsheet to track the follow-
ing metrics:

Date Hours Task Purpose of task and specific accomplishments

To confirm what we’ve discussed during our conversations, the following agencies use our
Straight-A Guide program:

   »   Every state prison in the state of California
   »   United States Penitentiary, Atwater, CA
   »   Federal Correctional Institution, Victorville, CA
   »   United States Penitentiary, Florence, CO
   »   Federal Holding Center, Mecklenburg County Jail
   »   Edovo Tablets

I’m attaching a PDF with testimonials that show how we’re working to improve outcomes of
America’s prison system. We are desperately in need of leadership like you can provide. We need
guidance and resources to scale our program, and we’re hopeful that you will be able to assist us.

Until the pandemic ends, our group can only distribute our educational materials through this
video format and we’re hopeful that you can help us. Once the pandemic ends, we’d welcome
your leadership in other ways, too—such as creating additional educational content to teach and
inspire people in jail and prison.

Your probation officer can review some of our content by visiting our YouTube channel through
this link. We create new digital content every day. We’re hoping your sanction will authorize you


       26970 Aliso Viejo Parkeway, Suite 150 / Aliso Viejo, CA 92656
        Case 1:19-cr-00850-JSR Document 147-8 Filed 02/17/21 Page 5 of 5

                                                                                             Page 4

to assist us. Some of the specific projects we could use assistance with, in addition to the video
reformatting include:

   »   Helping us develop best practices with filming and content creation.
   »   Developing a stronger online presence so we can reach more people from vulnerable pop-
       ulations, especially young women.
   »   Generating more financial resources that we can use to both create content, and to open
       employment opportunities for formerly incarcerated people.
   »   Identifying formerly incarcerated people we can interview and profile through our video
       and audio coursework.
   »   Contributing to our Customer Relationship Management system that we can use to inter-
       act with more law enforcement professionals.
   »   Helping to coordinate regular mailing to jail and prison administrators.
   »   Identifying potential employers that will participate with our educational programming.
   »   Content management for the coursework we create.

If your probation officer would like us to use a different tracking system, please advise. We will
be grateful for any amount of time that you can devote to this project.

As soon as you have clarity with regard to your sanction, please let us know. We will begin as-
signing tasks and measuring hours. To complete these tasks, you will work remotely, so you will
need access to a telephone and a computer with Internet connectivity.

Thanks for your willingness to donate your time to the Straight-A Guide Foundation.

Sincerely,



Michael Santos
Program Director,
Straight-A Guide Foundation




       26970 Aliso Viejo Parkeway, Suite 150 / Aliso Viejo, CA 92656
